DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 21-23, 27-30, and 33–43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2015/0021660 A1], “Chen” in view of Liu et al.[ US 2015/0041825 A1], “Liu.”

Regarding claim 1, Chen discloses a semiconductor structure (Fig. 1 and 2, 100) comprising: 
a substrate (Fig. 1, 102);
a p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN) over the substrate; 
a seed layer (104, first layer (¶[0025]) and a transition layer (graded layer (¶[0025] -¶[0026])) between the substrate and the p-typed doped III- V compound layer, wherein the transition layer is in contact with the p-typed doped III-V compound layer, and the transition layer comprises graded aluminum-gallium nitride (¶[0025] -¶[0026] teaches the nucleation layer (104) can be multilayer and includes a graded layer over the first layer, the graded layer can be aluminum gallium nitride);
a III-V compound channel layer (108a/110/108b, ¶[0029], ¶[0033] and ¶[0034]) over the p-type doped III-V compound layer (108), the III-V compound layer comprising an upper region (108b) and a lower region (108a); 

a barrier layer (110) sandwiched between the upper region (108b) and the lower region (108a) of the III-V compound channel layer, the barrier layer (110) separates the lower region of the III-V compound channel layer (108a) from the 2DEG layer (114) (as shown in Fig.1), and the barrier layer comprises a thickness between approximately 1 nanometer and approximately 5 nanometers (¶[0033] teaches the barrier layer can have a thickness ranging from about 1 nm to about 6 nm);
wherein the upper region of the III-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a), the upper region and the lower region of the III-V compound channel layer comprises a first band gap (¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped), the barrier layer comprises a second band gap (¶[0033] teaches the material can be AlN or AlxGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2).
Chen discloses the barrier materials can be AlN or AlxGa1-xN but does not explicitly discloses the barrier layer comprises boron nitride (BN).
However choosing a suitable alternative material with a wide band gap is well-known in the semiconductor art. Liu discloses HEMT device (Fig. 1, 100) comprises a substrate (110), a x and BN (¶[0021]).  The barrier layers (160) is configured to block diffusion of dopants from one layer to another within the HEMT device (¶[0016]).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material barrier material such as boron nitride (BN) as taught in Liu in the device of Cheng because such a modification would provide a semiconductor device with high breakdown voltage and high current density, while avoiding or minimizing potential negative impact on dynamic ON resistance and/or potential current collapse (¶[0021] of Liu). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 2, Chen as modified disclose claim 1, Chen further discloses p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 6, Chen as modified disclose claim 1, Chen further discloses an active layer (112) disposed over the upper region of the III-V compound channel layer (as shown in Fig. 1).

Regarding claim 21, Chen discloses a semiconductor structure (Fig, 1 and 2, 100) comprising: 
 a III-V compound channel layer (Fig. 1, 108a/110/108b, ¶[0029], ¶[0033] and ¶[0034]) disposed between a source electrode (116 left) and a drain electrode (116 right) and comprising an upper region (108b) and a lower region (108a); 
an active layer (112) over the III-V compound channel layer (as shown); 
a gate electrode (118) disposed over the active layer (as shown); and
a barrier layer (110) separated (as shown in Fig. 1) from the gate electrode (118), and sandwiched between the upper region (108b) and the lower region (108a) of the III-V compound channel layer, wherein the barrier layer  (110) separates the lower region of the III-V compound channel layer (108a) from the upper region of the III-V compound channel layer (108b), and the barrier layer comprises a thickness between approximately 1 nanometer and approximately 5 nanometers (¶[0033] teaches the barrier layer can have a thickness ranging from about 1 nm to about 6 nm),
wherein the source electrode (116 left) and the drain electrode (116 right) are disposed in the active layer (112) and over the III-V compound channel layer (108a/110/108b), the upper region of the IJ-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a), the upper region and the lower region of the III-V compound channel layer comprises a first band gap (¶[0029] and xGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2). 
Chen discloses the barrier materials can be AlN or AlxGa1-xN but does not explicitly discloses the barrier layer comprises boron nitride (BN).
However choosing a suitable alternative material with a wide band gap is well-known in the semiconductor art. Liu discloses HEMT device (Fig. 1, 100) comprises a substrate (110), a Group III-V channel layer (140) and an active layer (150) over the channel layer (140). The semiconductor device (100) further comprises a barrier structure (160) between the substrate (110) and the channel layer (140). Liu further discloses the barrier layer comprises materials such as SiC, SiCNx and BN (¶[0021]).  The barrier layers (160) is configured to block diffusion of dopants from one layer to another within the HEMT device (¶[0016]).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material barrier material such as boron nitride (BN) as taught in Liu in the device of Cheng because such a modification would provide a semiconductor device with high breakdown voltage and high current density, while avoiding or minimizing potential negative impact on dynamic ON resistance and/or potential current collapse (¶[0021] of Liu). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 22, Chen as modified discloses claim 21, Chen further discloses a p-type doped III-V compound layer, wherein the III-V compound channel layer is disposed over the p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN).

Regarding claim 23, Chen as modified discloses claim 21, Chen further discloses  a p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN) under the III-V compound channel layer (as shown in Fig. 1) wherein the p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 27, Chen as modified disclose claim 21, Chen further discloses bottom surface of the gate electrode (118) is in contact (as shown) with a top surface of the active layer (112). 

Regarding claim 28, Chen as modified disclose claim 27, Chen further discloses a bottom surface of the source electrode (116 left) and a bottom surface of the drain electrode (116 right) are in contact with a top surface of the upper portion of the III-V compound channel layer (as shown in Fig. 1).

Regarding claim 29, Chen discloses a semiconductor structure (Fig, 1 and 2, 100) comprising: 
a substrate (Fig. 1, 102);

a seed layer  (104, first layer (¶[0025]) and an epitaxial transition layer(graded layer (¶[0025] -¶[0026])) between the substrate and the p-typed doped III-V compound layer, wherein the epitaxial transition layer is in contact with the p-typed III-V compound layer (¶[0024] -¶[0026] teaches the nucleation layer (104) be epitaxially grown and can be multilayer.  The layer can include a graded layer over the first layer, the graded layer can be aluminum gallium nitride);
a first III-V compound channel layer (108a, ¶[0029]) disposed over the p-typed doped III-V compound layer ( as shown); 
a second III-V compound channel layer (108b, ¶[0034]) disposed over the first III-V compound channel layer (as shown), wherein the second III-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a);
a barrier layer (110, ¶[0033]) sandwiched between the first III-V compound channel layer and the second III-V compound channel layer (as shown);
wherein the first III-V compound channel layer and the second III-V compound channel layer comprise a same material (¶[0029] and ¶[0034] teaches the layers (108a and 108b) can 
an active layer (112) over the second III-V compound channel layer, 
a gate electrode (118) disposed over the active layer; and 
a source electrode (116 left) and a drain electrode (116 right) disposed over the second III-V compound channel layer (as shown), wherein the first III-V compound channel layer and the second III-V compound channel layer comprises a first band gap(¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped), the barrier layer comprises a second band gap (¶[0033] teaches the material can be AlN or AlxGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2), wherein the barrier layer separates the first III-V compound channel layer from the second III-V compound channel layer (as shown in Fig. 1).
Chen discloses the barrier materials can be AlN or AlxGa1-xN but does not explicitly discloses the barrier layer comprises boron nitride (BN).
However choosing a suitable alternative material with a wide band gap is well-known in the semiconductor art. Liu discloses HEMT device (Fig. 1, 100) comprises a substrate (110), a Group III-V channel layer (140) and an active layer (150) over the channel layer (140). The semiconductor device (100) further comprises a barrier structure (160) between the substrate (110) and the channel layer (140). Liu further discloses the barrier layer comprises materials such as SiC, SiCNx and BN (¶[0021]).  The barrier layers (160) is configured to block diffusion of dopants from one layer to another within the HEMT device (¶[0016]).


Regarding claim 30, Chen as modified discloses claim 29, Chen further discloses p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 33, Chen as modified disclose claim 29, Chen further discloses the barrier layer comprises a thickness, and the thickness is between approximately 1 nanometer (nm) and approximately 5 nm (¶[0033] teaches the barrier layer has a thickness ranging from about 1 nm to about 6 nm).

Regarding claim 34, Chen as modified disclose claim 29, Chen further discloses a bottom surface of the source electrode (116 left) and a bottom surface of the drain electrode (116 right) are in contact with a top surface of the upper portion of the III-V compound channel layer (as shown in Fig. 1).

Regarding claim 35, Chen as modified disclose claim 1, Chen further discloses the thickness of the upper region (108b) is different from a thickness of the lower region (108a) (¶[0034] teaches second region (108b) of the channel layer can have a different thickness from the first region (108a)).

Regarding claim 36, Chen as modified disclose claim 35, Chen does not explicitly discloses the thickness of the upper region is less than the thickness of the lower region.
However, Chen does disclose the thickness of the upper region (108b) can be different from a thickness of the lower region (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of lower region (108a) of the channel layer is too thin, the lower region will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of lower region (108a) of the channel layer is too great, material is wasted and production costs increase. Further, Chen discloses an alternative embodiment with channel layers (Fig. 3, 308c and 308b) and barrier layer (110b) in between.  As shown in Fig. 3, the lower region (308b) has a thickness that is larger than upper region (308c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the upper and lower channel layers as taught in Chen in the device of Chen as modified such that the thickness of the upper region is less than the thickness of the lower region because optimizing the thickness of the 

Regarding claim 37, Chen as modified disclose claim 21, Chen further discloses the thickness of the upper region (108b) is different from a thickness of the lower region (108a) (¶[0034] teaches second region (108b) of the channel layer can have a different thickness from the first region (108a)).

Regarding claim 38, Chen as modified disclose claim 37, Chen does not explicitly discloses the thickness of the upper region is less than the thickness of the lower region.
However, Chen does disclose the thickness of the upper region (108b) can be different from a thickness of the lower region (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of lower region (108a) of the channel layer is too thin, the lower region will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of lower region (108a) of the channel layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the upper and lower channel layers as taught in Chen in the device of Chen as modified such that the thickness of the upper region is less than the thickness of the lower region because optimizing the thickness of the channel layers will result in a properly function HEMT device with sufficient charge carriers (¶[0029] of Chen). Further, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 39, Chen as modified disclose claim 29, Chen further discloses a thickness of the first III-V compound channel layer (108a) is different from the thickness of the second III-V compound channel layer (108b) (¶[0034] teaches second portion (108b) of the channel layer can a different thickness from the first portion (108a)).

Regarding claim 40, Chen as modified disclose claim 39, Chen does not explicitly discloses the thickness of the first III-V compound channel layer is greater than the thickness of the second III-V compound channel layer.
However, Chen does disclose the thickness of the second III-V compound channel layer (108b) can be different from a thickness of the first III-V compound channel layer (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of first III-V compound channel layer (108a) is too thin, the first III-V compound channel layer will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of first III-V compound channel layer (108a) is too great, material is wasted and production costs increase. Further, Chen discloses an alternative embodiment with channel layers (Fig. 3, 308c and 308b) and barrier layer (110b) in between.  As shown in Fig. 3, the first III-V compound channel layer (308b) has a thickness that is larger than second III-V compound channel layer (308c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the first and second III-V compound channel as taught in Chen in the device of Chen as modified such that the thickness of the first III-V compound channel layer is greater than the thickness of the second III-V compound channel layer because optimizing the thickness of the channel layers will result in a properly function HEMT device with sufficient charge carriers (¶[0029] of Chen). Further, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 

Regarding claim 41, Chen as modified disclose claim 1, Chen discloses the seed layer is between the substrate and the transition layer (¶[0025 teaches a first layer is over the substrate and below the transition layer).
Regarding claim 42, Chen as modified discloses claim 6, Chen discloses a source electrode (Fig. 1, 116 left) and a drain electrode (116 right) disposed in the active layer (112); and a gate electrode (118) disposed over the active layer (as shown).

Regarding claim 43, Chen as modified discloses claim 42, Chen discloses a bottom surface of the gate electrode (Fig. 1, 118) is in contact with a top surface (as shown) of the active layer (112), and bottom surfaces of the source electrode (Fig. 1, 116 left) and the drain electrodes (116 right) are in contact with the upper region of the III-V compound channel layer (108a/110/108b) – see Fig. 1.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicant has argued that the applied art does not discloses, “Chen discloses the upper region of the III-V compound channel layer has a thickness between approximately 0.2 .
The Examiner respectfully disagrees.  With regards to the argument about the thickness of the upper region of the III-V compound channel layer.  Chen discloses the upper region and lower region of the channel layer can have a thickness ranging from about 0.1 µm to about 0.5 µm (¶[0029] and ¶[0034]) which meets the requirement of the claim limitation.  Chen also teaches the thickness of the barrier layer can be in the range of about 1 nm to about 6 nm (¶[0033]) which also meets the requirement of the claim.  In response to applicant's argument that Liu does not teach the thickness of upper region of the III-V compound channel layer and barrier layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the Liu reference is only relied upon for the material of the barrier layer, not the thickness of the layer.  As such, the 35 USC § 103 rejection is maintained.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           
/MARK W TORNOW/             Primary Examiner, Art Unit 2891